                                          Case 3:19-cv-05754-WHO Document 39 Filed 06/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELIZABETH KARNAZES,                                Case No. 19-cv-05754-WHO
                                                         Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE FOR
                                                    v.                                      FAILURE TO PROSECUTE
                                   9

                                  10     AMERICAN AIRLINES, INC.,                           Re: Dkt. No. 13
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pro se plaintiff Elizabeth Karnazes originally filed this suit in San Francisco County

                                  14   Superior Court on August 18, 2016, but defendant American Airlines, Inc. (“American Airlines”)

                                  15   was not served until August 15, 2019, when Karnazes filed a First Amended Complaint (“FAC”).

                                  16   Notice of Removal (“NOR”) [Dkt. No. 1]. On September 13, 2019, American Airlines removed

                                  17   to this court and subsequently filed a motion to dismiss the FAC. See Motion to Dismiss, to

                                  18   Strike, or for More Definitive Statement as to Plaintiff’s First Amended Complaint (“MTD”) [Dkt.

                                  19   No. 13]. [

                                  20          Since then, parties stipulated to continue the motion twice. [Dkt. Nos. 19, 24]. After

                                  21   issuing an order to show cause on February 11, 2020, I granted Karnazes’ request to continue a

                                  22   third time due to medical reasons. [Dkt. No. 35]. I extended her deadline to respond to the MTD

                                  23   to June 3, 2020 and moved the hearing to June 24, 2020.

                                  24          She has failed to timely oppose the motion. According to American Airlines, on June 1,

                                  25   2020, she asked defense counsel for a stay of the action until mid-December 2020 due to medical

                                  26   concerns and her intended surgeries. See Defendant’s Notice of Non-Opposition to Motion to

                                  27   Dismiss, to Strike or For More Definitive Statement [Dkt. No. 37]. Defense counsel asks that I

                                  28   dismiss this case, or alternatively dismiss and/or strike sections of her FAC.
                                          Case 3:19-cv-05754-WHO Document 39 Filed 06/05/20 Page 2 of 2




                                   1          Before I rule on American Airlines’ request, Karnazes is ORDERED TO SHOW CAUSE

                                   2   by June 19, 2020 why this case should not be dismissed for failure to prosecute. She can satisfy

                                   3   the Order To Show Cause by filing her opposition to the motion to dismiss by June 19, 2020. I

                                   4   note that due to the COVID-19 virus, all civil law and motion hearings are conducted

                                   5   telephonically or by videoconference. Prosecuting this case would not require in-person

                                   6   attendance at this time.

                                   7          If she opposes, American Airlines may file a reply on or before June 26, 2020 and the

                                   8   hearing is reset for July 15, 2020.

                                   9          IT IS SO ORDERED.

                                  10   Dated: June 5, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                  William H. Orrick
                                  13                                                              United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                       2
